Title: John Adams, Deposition regarding Mitchell’s Map, 1796
From: Adams, John
To: 


Deposition of President Adams—In answer to Interrogatories by the Agent on the part of the United States he deposed, “that Mitchell’s Map was the only Map or Plan which was used by the Commissioners at their public Conferences, tho’ other Maps were occasionally consulted by the American Commissioners at their Lodgings; the British Commissioners at first claimed to Piscataqua River, then to Kennebeck, then to Penobscot, and Length agreed to St: Croix as marked on Mitchell’s Map—one of the American Ministers at first proposed the River St: Johns as marked on Mitchell’s Map, but his Colleagues observing, that as Saint Croix was the River mentioned in the Charter of Massachusett’s Bay they could not justify insisting on Saint Johns as an Ultimatum, he agreed with them to adhere to the Charter of Massachusett’s Bay”—but in Answer to the following Interrogatory by the Commissioners, for the Sake of Explanation, “Whether it was understood, intended, or agreed, between the British and American Commissioners that the River Saint Croix, as marked on Mitchell’s Map should so be the Boundary as to preclude all Enquiry respecting any Error or Mistake in the said Map in designating the River Saint Croix; or whether there was any, and if so what, Understanding, Intent, or Agreement between the Commissioners relative to the Case of Error or Mistake in this respect in the said Map?”—he further deposed, “that the Case of such supposed Error or Mistake was not suggested, and consequently there was no Understanding, Intent, or Agreement expressed respecting it.”

